
	
		II
		110th CONGRESS
		1st Session
		S. 80
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Stevens (for
			 himself, Ms. Murkowski, and
			 Mrs. Hutchison) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 5, United States Code, to provide for 8
		  weeks of paid leave for Federal employees giving birth, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Executive Branch Family Leave Act.
		2.Paid leave for
			 executive branch employeesSection 6382(d) of title 5, United States
			 Code, is amended—
			(1)by striking
			 An employee and inserting (1) An employee;
			 and
			(2)by adding at the
			 end the following:
				
					(2)(A)Leave granted under
				subsection (a)(1)(D) to an employee who gives birth shall include paid leave
				for a contiguous period immediately following the birth, to assist in the
				employee's recovery. The employee shall be entitled to the paid leave for 7
				contiguous administrative workweeks, or for such lesser amount of leave time as
				is available to the employee under subsection (a)(1).
						(B)Leave granted under subsection
				(a)(1)(A) to an employee because of the birth of a son or daughter of the
				employee shall include paid leave. The employee shall be entitled to the paid
				leave for 1 administrative workweek, or for such lesser amount of leave time as
				is available to the employee under subsection (a)(1).
						(3)Leave granted under subsection
				(a)(1)(B) to an employee because of the placement of a son or daughter with the
				employee for adoption or foster care shall include paid leave. The employee
				shall be entitled to the paid leave for 1 administrative workweek, or for such
				lesser amount of leave time as is available to the employee under subsection
				(a)(1).
					.
			3.Responsible
			 parenting leave for executive branch employees
			(a)LeaveSection 6382(a) of title 5, United States
			 Code, is amended by adding at the end the following:
				
					(3)(A)In addition to any
				leave provided under subsection (a)(1), an employee shall be entitled to a
				total of 8 hours of paid leave, which may be taken intermittently during any
				12-month period, to accompany the employee’s son or daughter to—
							(i)a medical or dental
				appointment;
							(ii)an appointment with a teacher or
				other official of the sons’s or daughter’s school; or
							(iii)a school function of the son’s or
				daughter’s school.
							(B)Subparagraph (A) applies separately
				to each son or daughter of an
				employee.
						.
			(b)NoticeSection
			 6382(e) of such title is amended by adding at the end the following:
				
					(3)In any case in which the necessity
				for leave under subsection (a)(3) is foreseeable, the employee shall provide
				the employing agency with not less than 7 days' notice, before the date the
				leave is to begin, of the employee's intention to take leave under such
				subsection. If the necessity for the leave is not foreseeable, the employee
				shall provide such notice as is
				practicable.
					.
				
			(c)CertificationSection
			 6383 of such title is amended by adding at the end the following:
				
					(f)An employing
				agency may require that a request for leave under section 6382(a)(3) be
				supported by a certification issued at such time and in such manner as the
				Office of Personnel Management may by regulation
				prescribe.
					.
				
			
